 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
MINDEN BANCORP, INC.
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), between Minden Bancorp, Inc., a
Louisiana corporation (the “Corporation”), and Jack E. Byrd, Jr. (the
“Executive”), is hereby effective as of January 10, 2012.
 
WHEREAS, the Executive is presently an officer and currently employed as
President and Chief Executive Officer of the Corporation and MBL Bank, a
Louisiana-chartered building and loan association, the Corporation’s wholly
owned subsidiary (the “Bank” and together with the Corporation, the
“Employers”);
 
WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Bank;
 
WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement;
 
WHEREAS, the Corporation is willing to serve the Corporation on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Agreement is in full compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the highest level of
aggregate (i) base salary, (ii) cash  incentive compensation and (iii) the value
of restricted stock awards and stock options granted to the Executive by the
Employers or any subsidiary thereof which vested during the calendar year in
which the Date of Termination occurs (determined on an annualized basis) or
either of the two calendar years immediately preceding the calendar year in
which the Date of Termination occurs. For purposes of calculating Annual
Compensation, the value of vested restricted stock awards shall be the fair
market value thereof on the date of vesting.  With respect to vested stock
options, the value shall be the grant date value of such vested options.
 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 
(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder; provided,
however, the Second-Step Conversion shall not be deemed to constitute a Change
in Control.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(g)           Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Bank.
 
(h)           Good Reason.  “Good Reason” means the occurrence of any of the
following events:
 
(i) any material breach of this Agreement by the Corporation, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Corporation
instead of reporting directly to the Board of Directors of the Corporation; or
 
(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of the initial existence of the condition creating the basis for
termination for Good Reason, describing the existence of such condition, and the
Corporation shall thereafter have the right to remedy the condition within
thirty (30) days of the date the Corporation received the written notice from
the Executive.  If the Corporation remedies the condition within such thirty
(30) day cure period, then no Good Reason shall be deemed to exist with respect
to such condition.  If the Corporation does not remedy the condition within such
thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(i)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Corporation for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Corporation’s termination of the Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 11 hereof.
 
(j)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive of his employment in accordance with the Bank’s retirement policies,
including early retirement, generally applicable to its salaried employees.
 
2.           Term of Employment.
 
(a)           The Corporation hereby employs the Executive as President and
Chief Executive Officer, and the Executive hereby accepts said employment and
agrees to render such services to the Corporation on the terms and conditions
set forth in this Agreement.  The term of this Agreement shall be a period of
three years commencing as of January 10, 2012 (the “Commencement Date”), and
ending on the third anniversary of the Commencement Date, plus such extensions,
if any, as are granted pursuant to this Section 2(a) hereof (the "Employment
Period").  Except as provided in Section 2(b), prior to the first annual
anniversary of the Commencement Date and each annual anniversary thereafter, the
Board of Directors of the Corporation shall consider and review (after taking
into account all relevant factors, including the Executive’s performance) a
one-year extension of the term of this Agreement, and the term shall continue to
extend each year (beginning with the first annual anniversary date) if the Board
of Directors approves such extension unless the Executive gives written notice
to the Corporation of the Executive’s election not to extend the term, with such
notice to be given not less than fifteen (15) days prior to any such anniversary
date.  If the Board of Directors elects not to extend the term, it shall give
written notice of such decision to the Executive not less than fifteen (15) days
prior to any such anniversary date.  If the Agreement is not extended as of any
anniversary date, then this Agreement shall terminate at the conclusion of its
remaining term.  References herein to the term of this Agreement shall refer
both to the initial term and successive terms.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b)           Nothing in this Agreement shall be deemed to prohibit the
Corporation at any time from terminating the Executive's employment during the
Employment Period for any reason, provided that the relative rights and
obligations of the Corporation and the Executive in the event of any such
termination shall be determined under this Agreement.
 
(c)           During the term of this Agreement, the Executive shall serve as
the principal executive officer and manage the operations of the Corporation and
oversee the officers that report to him.  The Executive shall also oversee the
implementation of the policies adopted by the Board of Directors of the
Corporation and shall report directly to the Board of Directors.  In addition,
the Executive shall perform such executive services for the Corporation as may
be consistent with his titles and from time to time assigned to him by the
Corporation’s Board of Directors.
 
3.           Compensation and Benefits.
 
(a)           The Bank and the Corporation shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum
aggregate base salary of $200,000 per year (“Base Salary”), allocated in
accordance with Section 3(e) hereof, which may be increased from time to time in
such amounts as may be mutually determined by the Boards of Directors of the
Bank and the Corporation and may not be decreased without the Executive’s
express written consent.  In addition to his Base Salary, the Executive shall be
entitled to receive during the term of this Agreement such bonus payments,
restricted stock awards and stock options as may be determined by the Board of
Directors of the Bank and the Corporation.
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Board of Directors of the Corporation.  The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employers.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.
 
(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of the Corporation.  The Executive shall not
be entitled to receive any additional compensation from the Corporation for
failure to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Board of Directors of the Corporation.  During the term of this Agreement, the
Employers shall provide the Executive with an automobile allowance of not less
than $750 per month or an automobile for the Executive’s use. In the event an
automobile is provided, it shall be comparable to that which is currently being
driven by the Executive. The Bank and the Corporation shall be responsible and
shall pay for all fuel, allocated in accordance with Section 3(e) hereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
(d)     (i)            In the event the Executive’s employment is terminated due
to Disability or Retirement, the Corporation shall provide continued life,
medical, dental and disability coverage substantially identical to the coverage
maintained by the Employers for the Executive and his spouse immediately prior
to his termination; provided further that if the Executive’s participation in
any group insurance plan is barred, the Corporation shall either arrange to
provide the Executive and his spouse with insurance benefits substantially
similar to those which the Executive and his spouse were entitled to receive
under such group insurance plan or, if such coverage cannot be obtained, pay a
lump sum cash equivalency amount within ten (10) business days following the
Date of Termination based on the annualized rate of premiums being paid by the
Corporation as of the Date of Termination.  In the event of the Executive’s
death during the term of this Agreement, the Employers shall provide to the
Executive’s spouse for the remaining term of this Agreement continued medical,
dental and disability coverage substantially identical to the coverage
maintained by the Employers for the Executive immediately prior to his
death.  If the Executive’s spouse’s participation in any group insurance plan is
barred, the Corporation shall either arrange to provide his spouse with
insurance benefits substantially similar to those which the Executive and his
spouse were entitled to receive at the time of Executive’s death under such
group insurance plan or, if such coverage cannot be obtained, pay a lump sum
cash equivalency amount within ten (10) business days following the Date of
Termination based on the annualized rate of premiums being paid by the
Corporation as of the Date of Termination.  The coverage provided by this
Section 3(d) shall cease upon the expiration of the remaining term of this
Agreement.

 
(ii)           in the event that the Executive's or his spouse’s (in the event
of his death) participation in any plan, program or arrangement as provided in
subparagraph (i) of this Section 3(d) is barred or would trigger the payment of
an excise tax under Section 4980D of the Code, or during such period any such
plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, then the Corporation shall arrange to provide the Executive
or his spouse, as applicable, with benefits substantially similar to those which
the Executive or his spouse, as applicable, was entitled to receive under such
plans, programs and arrangements immediately prior to the Date of Termination,
except that subparagraph (iii) below shall be applicable if the alternative
benefits would still trigger the payment of an excise tax under Section 4980D of
the Code;
 
(iii)           in the event that the continuation of any insurance coverage
pursuant to Section 3(d)(i) above would trigger the payment of an excise tax
under Section 4980D of the Code, then in lieu of providing such coverage, the
Corporation shall pay to the Executive or his spouse, as applicable, within ten
(10) business days following the Date of Termination (or within ten (10)
business days following the discontinuation of the benefits if later) a lump sum
cash amount equal to the projected cost to the Corporation of providing such
coverage to the Executive, or his spouse, as applicable, with the projected cost
to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year;
 
 
- 5 -

--------------------------------------------------------------------------------

 
(iv)           any insurance premiums payable by the Corporation pursuant to
Section 3(d)(i) or (ii) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Corporation (except that the
Corporation shall also pay any employee portion of the premiums unless such
payment would trigger the payment of an excise tax under Section 4980D of the
Code), subject to any increases in such amounts imposed by the insurance company
or COBRA, and the amount of insurance premiums required to be paid by the
Corporation in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Corporation in any other taxable year.
 
(e)           The Executive's compensation, benefits, severance and expenses
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on behalf of the Corporation and
the Bank, respectively.  No provision contained in this Agreement shall require
the Corporation to pay any portion of the Executive’s compensation, benefits,
severance and expenses required to be paid by the Bank pursuant to this
Agreement or the agreement of even date being entered into between the Bank and
the Executive.
 
4.           Expenses.  The Corporation shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the
Corporation, including, but not by way of limitation, automobile expenses and
other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Board of Directors of the Corporation.  If such expenses are paid in the first
instance by the Executive, the Corporation shall reimburse the Executive
therefor.  Such reimbursements and payments shall be made promptly by the
Corporation and, in any event, no later than March 15 of the year immediately
following the year in which such expenses were incurred.
 
5.           Termination.
 
(a)           The Corporation shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment is terminated by
the Corporation for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)           In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Section 3(d) hereof.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
(d)        In the event that prior to a Change in Control (x) the Executive’s
employment is terminated by the Corporation for other than Cause, Disability,
Retirement or the Executive’s death or (y) such employment is terminated by the
Executive for Good Reason, then the Corporation shall:
 
(i)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to two (2) times the Executive’s Annual
Compensation paid by the Corporation;
 
(ii)           maintain and provide for a period ending at the earlier of (A)
the expiration of the remaining term of employment as of the Date of Termination
before giving effect to the Notice of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Corporation in which the Executive was participating
immediately prior to the Date of Termination, subject to subparagraphs (iii) and
(iv) below;
 
(iii)           in the event that the Executive's participation in any plan,
program or arrangement as provided in subparagraph (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, then the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination, except
that subparagraph (iv) below shall be applicable if the alternative benefits
would still trigger the payment of an excise tax under Section 4980D of the
Code;
 
(iv)           in the event that the continuation of any insurance coverage
pursuant to Section 5(d)(iv) above would trigger the payment of an excise tax
under Section 4980D of the Code, then in lieu of providing such coverage, the
Corporation shall pay to the Executive within ten (10) business days following
the Date of Termination (or within ten (10) business following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Corporation of providing such coverage to the Executive,
with the projected cost to be based on the costs being incurred immediately
prior to the Date of Termination (or the discontinuation of the benefits if
later), as increased by 10% each year;
 
(v)           any insurance premiums payable by the Corporation pursuant to
Section 5(d)(ii) or (iii) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Corporation (except that the
Corporation shall also pay any employee portion of the premiums unless such
payment would trigger the payment of an excise tax under Section 4980D of the
Code), subject to any increases in such amounts imposed by the insurance company
or COBRA, and the amount of insurance premiums required to be paid by the
Corporation in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Corporation in any other taxable year; and
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
(vi)           pay to the Executive, in a lump sum as of the Date of
Termination, a cash amount equal to the projected cost to the Corporation of
providing benefits to the Executive until the expiration of the remaining term
of employment as of the Date of Termination before giving effect to the Notice
of Termination pursuant to any other employee benefit plans, programs or
arrangements offered by the Corporation in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than (i) stock
option and restricted stock plans of the Corporation, (ii) bonuses and other
items of cash compensation included in Annual Compensation and (iii) other
benefits, or portions thereof, included in Annual Compensation), with the
projected cost to the Corporation to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Corporation-owned automobiles.
 
(e)           In the event that subsequent to a Change in Control the
Executive’s employment is terminated (x) by the Corporation for other than
Cause, Disability, Retirement or the Executive’s death, or (y) by the Executive
for Good Reason, then the Corporation shall:
 
   (i)           pay to the Executive, in a lump sum as of the Date of
Termination, a cash severance amount equal to three (3) times the Executive’s
Annual Compensation;
 
   (ii)           maintain and provide for a period ending at the earlier of (A)
the expiration of the remaining term of employment as of the Date of Termination
before giving effect to the Notice of Termination or (B) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance in which the Executive was participating immediately prior to the Date
of Termination, subject to subparagraphs (iii), (iv) and (v) below;
 
   (iii)           in the event that the Executive's participation in any plan,
program or arrangement as provided in subparagraph (ii) of this Section 5(e) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, then the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination, except
that subparagraph (iv) below shall be applicable if the alternative benefits
would still trigger the payment of an excise tax under Section 4980D of the
Code;
 
   (iv)           in the event that the continuation of any insurance coverage
pursuant to Section 5(e)(iii) above would trigger the payment of an excise tax
under Section 4980D of the Code, then in lieu of providing such coverage, the
Corporation shall pay to the Executive within ten (10) business days following
the Date of Termination (or within ten (10) business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Corporation of providing such coverage to the Executive,
with the projected cost to be based on the costs being incurred immediately
prior to the Date of Termination (or the discontinuation of the benefits if
later), as increased by 10% each year;
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
   (v)           any insurance premiums payable by the Corporation pursuant to
Section 5(e)(ii) or (iii) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Corporation (except that the
Corporation shall also pay any employee portion of the premiums unless such
payment triggers the payment of an excise tax under Section 4980D of the Code),
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the
Corporation in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Corporation in any other taxable year; and
 
   (vi)           pay to the Executive, in a lump sum as of the Date of
Termination, a cash amount equal to the projected cost to the Corporation of
providing benefits to the Executive until the expiration of the remaining term
of employment as of the Date of Termination before giving effect to the Notice
of Termination pursuant to any other employee benefit plans, programs or
arrangements offered by the Corporation in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than (i) stock
option and restricted stock plans of the Employers, (ii) bonuses and other items
of cash compensation included in Annual Compensation and (iii) other benefits,
or portions thereof, included in Annual Compensation), with the projected cost
to the Corporation to be based on the costs incurred for the calendar year
immediately preceding the year in which the Date of Termination occurs, and with
any automobile-related costs to exclude any depreciation on Corporation-owned
automobiles.
 
6.           Payment of Additional Benefits under Certain Circumstances.
 
(a)           If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Corporation and the Bank (including, without
limitation, the payments and benefits which the Executive would have the right
to receive from the Bank pursuant to Section 5 of the Agreement between the Bank
and the Executive dated as of the date hereof (the “Bank Agreement”), before
giving effect to any reduction in such amounts pursuant to Section 6 of the Bank
Agreement), would constitute a “parachute payment” as defined in Section
280G(b)(2) of the Code (the “Initial Parachute Payment”), then the Corporation
shall pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to the sum of the following:
 
(i)           the amount by which the payments and benefits that would have
otherwise been paid by the Bank to the Executive pursuant to Section 5 of the
Bank Agreement are reduced by the provisions of Section 6 of the Bank Agreement;
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
(ii)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive's Base Amount” from the Employers with
the difference between the Initial Parachute Payment and the Executive's Base
Amount being hereinafter referred to as the “Initial Excess Parachute Payment”;
and
 
(iii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state and federal
income and excise taxes on the payment provided under clause (b)(ii) above and
on any payments under this clause (iii).  In computing such tax allowance, the
payment to be made under clause (b)(ii) above shall be multiplied by the “gross
up percentage” (“GUP”).  The GUP shall be determined as follows:
 
GUP
=
 
Tax Rate
 
 1- Tax Rate
 

 
The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), plus any applicable excise tax rate, applicable to
the Executive in the year in which the payment under clause (b)(ii) above is
made, and shall also reflect the phase-out of deductions and the ability to
deduct certain of such taxes.
 
(b)           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”), then the Corporation's
independent tax counsel shall determine the amount (the “Adjustment Amount”)
which either the Executive must pay to the Corporation or the Corporation must
pay to the Executive in order to put the Executive (or the Corporation, as the
case may be) in the same position the Executive (or the Corporation, as the case
may be) would have been if the Initial Excess Parachute Payment had been equal
to the Determinative Excess Parachute Payment.  In determining the Adjustment
Amount, the independent tax counsel shall take into account any and all taxes
(including any penalties and interest) paid by or for the Executive or refunded
to the Executive or for the Executive's benefit.  As soon as practicable after
the Adjustment Amount has been so determined, and in no event more than thirty
(30) days after the Adjustment Amount has been determined, the Corporation shall
pay the Adjustment Amount to the Executive or the Executive shall repay the
Adjustment Amount to the Corporation, as the case may be.
 
(c)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel of the Corporation as
described above.  The Corporation shall indemnify and hold the Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorneys' fees, interest, fines and penalties) which the
Executive incurs as a result of so reporting such information, with such
indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15 of the year immediately
following the year in which the amount subject to indemnification was
determined.  The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute.  The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6), and the Executive shall
cooperate fully with the Corporation in any such proceeding.  The Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Corporation may have in connection therewith without the prior
consent of the Corporation.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(d)           If the payments and benefits which the Executive would have the
right to receive from the Bank pursuant to Section 5 of the Bank Agreement are
reduced pursuant to Section 6 of the Bank Agreement for reasons unrelated to
Section 280G of the Code, then the Corporation shall pay to the Executive, in a
lump sum as of the Date of Termination, a cash amount equal to the amount by
which the payments and benefits that would have otherwise been paid by the Bank
pursuant to Section 5 of the Bank Agreement are reduced by the provisions of
Section 6 of the Bank Agreement.
 
(e)           As used in this Agreement, “Base Amount” shall have the meaning
set forth in Section 280G(b)(3) of the Code.
 
7.            Covenant Not to Compete.
 
(a)           Except as provided in Section 7(b) hereof, the Executive hereby
covenants and agrees that, in the event of his termination of employment with
the Corporation for any reason prior to the expiration of the term of this
Agreement, for a period of two years following the date of his termination of
employment with the Corporation, he shall not, without the written consent of
the Corporation, become an officer, employee, consultant, director or trustee of
any savings bank, savings and loan association, savings and loan holding
company, bank or bank holding company, or any direct or indirect subsidiary or
affiliate of any such entity, that entails working within Bienville, Bossier,
Caddo, Claiborne or Webster Parishes, Louisiana; provided, however, that this
provision shall not prohibit the Executive from owning bonds, non-voting common
or preferred stock or up to five percent (5%) of the voting common stock of any
such entity.
 
(b)           The Executive shall not be subject to the provisions of Section
7(a) if (i) the Executive is terminated by the Corporation for Cause and does
not receive any further compensation or benefits from the Bank subsequent to the
applicable Date of Termination or (ii) the Executive’s employment with the
Corporation is terminated by the Bank or the Executive subsequent to a Change in
Control.
 
 
 
 
 
 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
8.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(d)(2) and 5(e)(2)
above.
 
(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Corporation pursuant to employee benefit
plans of the Corporation or otherwise.
 
9.           Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
10.           Assignability.  The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Employers:           Board of Directors
Minden Bancorp, Inc.
100 MBL Bank Drive
Minden, Louisiana  71055
 
To the Executive:             Jack E. Byrd, Jr.
At the address last appearing on the
personnel records of the Corporation
 
12.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Corporation to
sign on its behalf.  No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
 
- 12 -

--------------------------------------------------------------------------------

 
13.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
14.           Nature of Obligations.  Nothing contained herein shall create or
require the Corporation to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Corporation hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.
 
15.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
17.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (the “FDIA”)
(12 U.S.C. §1828(k)) and the regulations promulgated thereunder, including 12
C.F.R. Part 359.
 
20.           Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (2) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.  Any payments made pursuant to this
Section 20 shall be paid promptly by the Corporation and, in any event, within
sixty (60) days following the resolution of such dispute or controversy.
 
 
- 13 -

--------------------------------------------------------------------------------

 
21.           Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  Any and all prior agreements between the Corporation and the Executive
with respect to the matters agreed to herein are hereby superseded and shall
have no force or effect. Notwithstanding the foregoing, nothing contained in
this Agreement shall affect the agreement of even date being entered into
between the Corporation and the Executive.
 
 
 
 
 
[The next page is the signature page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
ATTEST:
MINDEN BANCORP, INC.
               
By:
/s/Beverly Mayfield  
By:
/s/F. Dare Lott, Jr.
Name:
Beverly Mayfield
 
F. Dare Lott, Jr., Director
Title:
Corporate Secretary
                       
EXECUTIVE
                   
By:
/s/Jack E. Byrd, Jr.      
Jack E. Byrd, Jr., President/CEO

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 15 -